DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 12/28/2021. The examiner acknowledges the amendments to claims 1, 6, 8, and 11-12. Claims 5 and 13-20 are cancelled. Claims 1-4 and 6-12 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 12/28/2021, with respect to the USC 112(b) rejections of claims 6 and 11-12, USC 103 rejections of claims 1-4, 6-7, 11-12, and objections to claims 8-10 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 6 and 11-12, USC 103 rejections of claims 1-4, 6-7, 11-12, and objections to claims 8-10 have been withdrawn. 

Allowable Subject Matter
Claim 1-4 and 6-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it comprises allowable subject matter directed to a plurality of parallel grooves between a skin and a sweat collection device, providing an airflow path and a path for sweat to flow away from first and second sweat inlet ports.

Claim 8 is allowable because it comprises allowable subject matter directed to a second sweat collection channel having a sweat inlet end and an elongated end portion that includes first and second closed ends.
The closest prior art of record, US 2017/0119289 to Yoshioka, teaches a plurality of elongated sweat collection channels. However, it does not teach an elongated end portion that includes first and second closed ends.
Claims 2-4, 6-7, and 9-12 are allowable for depending from the allowable subject matter of claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        /DANIEL L CERIONI/Primary Examiner, Art Unit 3791